COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Francisco Chamul v. Amerisure Mutual Ins. Co.

Appellate case number:    01-14-00508-CV

Trial court case number: 2012-14219

Trial court:              190th District Court of Harris County

        Appellant has notified the Court it does not feel the reporter’s record is necessary to the
resolution of this appeal, and will not be requesting the record. As such, the appellate record is
complete and appellant’s brief is due 30 days from the date of this order. See TEX. R. APP. P.
37.3(c); 38.6(a).
       It is so ORDERED.

Judge’s signature: ___/s/ Harvey Brown
                   X Acting individually      Acting for the Court


Date: November 13, 2014